Exhibit ARTICLES OF AMENDMENT OF UNITED COMMUNITY BANKS, INC. 1. The name of the corporation is United Community Banks, Inc. 2. The Restated Articles of Incorporation, as amended, of the corporation are amended by adding the powers, rights, and preferences, and the qualifications, limitations, and restrictions thereof, of the Fixed Rate Cumulative Perpetual Preferred Stock, Series B as set forth in Exhibit A attached hereto. 3. The amendment was adopted by the board of directors of the corporation at a meeting held on October 23, 2008.Pursuant to O.C.G.A. §14-2-602 and Article V of the Restated Articles of Incorporation, as amended, of the corporation, shareholder consent was not required. IN WITNESS WHEREOF, the undersigned has executed these Articles of Amendment to the Restated Articles of Incorporation, as amended, of United Community Bank, Inc. this 4th day of December, 2008. UNITED COMMUNITY BANK, INC. By: /s/ Jimmy C. Tallent Jimmy C. Tallent President and Chief Executive Officer EXHIBIT
